Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/21 has been entered.
Claims 1,15,16 are amended.  Claims 6,8-14,17-18 are cancelled and claim 19 is added.  Claims 1-5,7,15-16 and 19 are pending.
Claim Rejections - 35 USC § 103
Claims 1-5,7, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahata ( 2016/0000122) in view of Lee ( 3843827) and Roskam ( 2003/0044488).
For claims 1, 15-16, Nagahata discloses a composition containing a starch as the content of equal to or higher than 75% by mass. The composition contains a low molecular weight starch at a content of equal to or higher than 3% and equal to or lower than 45%.  The low molecular weight starch is obtained from a starch containing amylose at a content of equal to or higher than 5%.  The peak molecular weight of the low molecular weight starch is equal to or higher than 3X10 to the third and equal to or lower than 5X10 to the fourth.  For claim 2, the degree of swelling in cold water of the composition at 25 degrees C is equal to or higher than 7 and equal to or lower than 20.  For claim 3, the low molecular weight starch is low molecular weight high amylose starch.  For claim 4, a content of an over sieve fraction on .5mm mesh is equal to or lower than 50% by mass.  For claims 5,8 the composition comprises corn starch as starch other than the low molecular weight starch and other 
The composition is the same as the claimed coating material including a powdery breader.  If the particles are retained on a .5mm mesh, then it is obvious the particles are retained on .1mm openings. 
Nagahata does not disclose attaching the composition to an outer side of fillings , coating the breader mix outside of the filling coated with the batter, the specific heating and cooking condition and the specific storage condition as in claims 1,15 and 16 and the amount as in claim 7 .
Roskam discloses starch-based coating compositions for snacks and other food.  Rosham discloses the coating compositions can be used in either exterior or interior application.  When the coating composition is used as surface coatings, it is used in the form of starch-based wet batter.  When incorporated directly into the dough matrix, substantially the same ingredients may be used but they may be introduced in dry form as well.  In certain embodiment, the food product can be coated with particulate material to provide a crispy, crunchy exterior.  The surface characteristic may be further enhanced by adding a liquefied coating atop the coated crumb layer.( see paragraphs 0013-0017,0020)
Lee discloses a process of baking foodstuff.  Lee discloses the foodstuff is first coated with a batter containing specific ingredients.  The batter-coated foodstuff is then coated with a dry mixture.  The batter comprises wheat flour, shortening, corn starch, pre-gelatinized waxy maize starch and optionally flavoring.  The dry mix comprises cereal fines, pre-gelatinized modified waxy maize starch, shortening, wheat flour and optionally flavoring and coloring.  ( see col 1 line 44 through col. 2 line 15) 
.
Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive.
In the response, applicant submits a 132 affidavit to show unexpected result.  The affidavit is not persuasive.  Page 1 of the affidavit states the use of the claimed powdery breader in both of the batter liquid and the coating material provides unexpected results. Page 3 describes example 28 and comparative examples 3, additional comparative examples 1 and 2 and listed example 1-4 of Nagahata.  However, it is not clear what are the examples 1-4 of Nagahata.  Table B-1 shows the example 28 containing batter sample and breader mix while the comparative examples contains wheat flour as the breader mix.  However, the basis of selecting wheat flour for the breader mix is not explained.  Nagahata does not disclose coating the batter-coated foodstuff with wheat flour as the outside coating.  Thus, the selection of wheat flour as the outside coating is not a comparison against the closes prior art.  Nagahata discloses the composition can be used in various products and it can be used as breader, powder, batter.   Thus, when an outside coating is used, it would have been obvious to one skilled in the art to use the composition, not just wheat flour because the use of just wheat flour is not suggested or disclosed in Nagahata.  Table B-1 and B-2 give the results of the examples by numerical scale.  However, there is no explanation of how the numbers are assigned and evaluated.  It is not known what the statistical significance between a number 5 versus 4, 4 versus 3 and so on.  Characteristics such as crispy feeling, lightness, stringing, greasiness, moist are subjective evaluation that can vary widely among individual.  What is considered as greasy by one might not be evaluated as such by other.  There is no description of how attachability and separation are measured and how the numbers are assigned. There is no objective measurement to show the differences among the samples.  The showing is insufficient to established unexpected results.
In the response, applicant argues the unexpected results in the affidavit.  The affidavit is not persuasive as explained above.  Additional references are added in the rejection above to show the obviousness of using the breader mix as the outside coating in addition to the batter coating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 25, 2021
/LIEN T TRAN/              Primary Examiner, Art Unit 1793